             Case 1:20-cv-00852-LM Document 59 Filed 07/27/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

JESSE DREWNIAK,                           )
                                          )
        Plaintiff,                        )
                                          )
        v.                                )                    No. 1:20-cv-852-LM
                                          )
                                          )
U.S. CUSTOMS AND BORDER PROTECTION, )
et al.,                                   )
                                          )
        Defendants.                       )
_________________________________________ )

                          JOINT STATEMENT REGARDING
                      ELECTRONICALLY STORED INFORMATION

       NOW COME the parties in the above-captioned matter and submit the following Joint

Statement Regarding Electronic Discovery:

       Counsel for the parties have corresponded to discuss the discovery and disclosure of

electronically stored information (“ESI”). The parties do not anticipate this matter to involve

particularly substantial amounts of ESI given the nature of the claims and discovery needed.

Below is a statement of the parties’ position on those topics listed in the Court’s Rule 26(f)

checklist.

        1.      Preservation: The parties have been advised to segregate and preserve all ESI that

is potentially relevant or responsive to discovery requests.

        2.      Locations & Systems: The parties are unaware of any specific systems containing

relevant ESI but expect email searches may be conducted as needed to respond to document

requests. The parties agree that all emails in their possession and control are subject to discovery

and that reasonable searches will be undertaken to identify e-mails (as well as all other ESI)

responsive to discovery requests. The parties are unable at this time to determine if any
              Case 1:20-cv-00852-LM Document 59 Filed 07/27/21 Page 2 of 5




responsive ESI is not reasonably accessible. The parties have agreed to confer again if this issue

is identified going forward.

         3.      Proportionality & Costs: At this time, the parties expect ESI searches to be

conducted inhouse and without significant cost.             Should any issues regarding cost or

proportionality arise, the parties will confer to address those issues.

         4.      Search: It is not anticipated at this time that email search protocols will be needed

to satisfy discovery requests in the case. The parties have agreed to confer again if either party

believes search protocols are needed to search e-mails based on the scope of a particular discovery

request.

         5.      Phasing: The parties do not believe any phasing of ESI discovery is needed.

         6.      Production: The parties have agreed to exchange ESI in PDF or native (e.g.,

spreadsheets) format in the first instance. To the extent technologically possible, all ESI shall be

produced with corresponding searchable text in a separate text file on a per image or per document

basis.

         7.      Privilege: The inadvertent disclosure of privileged information shall be handled in

accordance with the February 12, 2021 Order in this case (Dkt. No. 44). The inadvertent

disclosure or production of any document, information, or ESI that is subject to a claim of

privilege will not be deemed to waive a party’s claim to its privileged nature or estop that party

or the privilege holder from designating the document, information, or ESI as privileged at a later

date. Any party receiving any such document, information, or ESI shall return it upon request

from the producing party. Upon receiving such a request as to specific documents, information,

or ESI (identified by Bates Number), the receiving party shall return the documents, information,

or ESI to the producing party within seven (7) business days, regardless of whether the receiving




                                                   2
         Case 1:20-cv-00852-LM Document 59 Filed 07/27/21 Page 3 of 5




party agrees with the claim of privilege. The receiving party may, after returning the documents,

information, or ESI, challenge the claim of privilege, as the receiving party may do for any

documents, information, or ESI withheld under a claim of privilege.


      Dated: July 27, 2021




                                               3
Case 1:20-cv-00852-LM Document 59 Filed 07/27/21 Page 4 of 5




                     Respectfully submitted,

                     JESSE DREWNIAK,

                     By and through his attorneys affiliated with the American
                     Civil Liberties Union of New Hampshire Foundation, the
                     American Civil Liberties Union of Maine Foundation, and
                     the ACLU Foundation of Vermont,


                     /s/ Gilles Bissonnette
                     Gilles R. Bissonnette (N.H. Bar. No. 265393)
                     SangYeob Kim (N.H. Bar No. 266657)
                     Henry R. Klementowicz (N.H. Bar No. 21177)
                     American Civil Liberties Union of New Hampshire
                     18 Low Avenue
                     Concord, NH 03301
                     Tel. 603.224.5591
                     gilles@aclu-nh.org
                     sangyeob@aclu-nh.org
                     henry@aclu-nh.org

                     /s/ Emma E. Bond*
                     Emma E. Bond
                     Zachary L. Heiden*
                     American Civil Liberties Union of Maine Foundation
                     P.O. Box 7860
                     Portland, Maine 04112
                     Tel. 207.619-8687
                     ebond@aclumaine.org
                     heiden@aclumaine.org

                     Lia Ernst*
                     James Diaz*
                     ACLU Foundation of Vermont
                     90 Main Street
                     Montpelier, VT 05602
                     Tel. 802.223.6304
                     lernst@acluvt.org
                     jdiaz@acluvt.org




                               4
Case 1:20-cv-00852-LM Document 59 Filed 07/27/21 Page 5 of 5




                     Scott H. Harris (N.H. Bar No. 6840)
                     Steven Dutton (N.H. Bar No. 17101)
                     Jeremy Walker (N.H. Bar No. 12170)
                     McLane Middleton
                     900 Elm Street
                     Manchester, NH 03101
                     Tel. 603.628-1459
                     Scott.harris@mclane.com
                     Steven.Dutton@mclane.com
                     Jeremy.Walker@mclane.com

                     Albert E. Scherr (N.H. Bar No. 2268)
                     Professor of Law
                     University of New Hampshire School of Law
                     2 White Street
                     Concord, NH 03301
                     Tel. 603.513.5144
                     Albert.Scherr@law.unh.edu

                     Mark Sisti (N.H. Bar No. 2357)
                     Sisti Law Offices
                     387 Dover Road
                     Chichester, NH 03258
                     Tel. 603.224.4220
                     msisti@sistilawoffices.com

                     JOHN J. FARLEY
                     Acting United States Attorney

                     /s/ Robert J. Rabuck
                     Robert J. Rabuck (N.H. Bar No. 2087)
                     Assistant U.S. Attorney
                     Michael McCormack (N.H. Bar No. 16470)
                     Assistant U.S. Attorney
                     53 Pleasant Street, 4th Floor
                     Concord, NH 03301
                     Tel. 603. 225.1552
                     Rob.rabuck@usjoj.gov
                     Michael.McCormack2@usdoj.gov




                               5
